Exhibit 4.6 NOTE PURCHASE AGREEMENT This NOTE PURCHASE AGREEMENT (this "Agreement") is made as of the last date set forth on the signature page hereof between PACIFIC BEACH BIOSCIENCES, INC., a Delaware corporation having its principal place of business at 8910 University Center Lane, Suite 620, San Diego, CA 92121 (the "Company"), and the undersigned (the "Subscriber"). W I T N E S S E T H: WHEREAS, the Company has retained Paramount BioCapital, Inc. (the "Placement Agent") to act as its exclusive placement agent, on a "best efforts, all or none" basis, in a private offering (the "Offering") of convertible promissory notes in substantially the form attached hereto as Exhibit A (the "Notes") included in the Minimum Offering (as defined below) and on a "best efforts" basis in the Offering of such Notes which will provide the Company with aggregate proceeds in excess of the Minimum Offering, and in connection therewith has authorized Paramount to engage one or more other firms to assist in finding qualified subscribers for the Notes (such other firms, if any, together with Paramount, the "Placement Agent"); WHEREAS, the terms of the Offering are summarized in that certain Confidential Offering Memorandum dated September 28, 2007 (together with all amendments, supplements, exhibits and appendices thereto, the "Memorandum"); WHEREAS, the Company desires to offer and sell a minimum of $2,500,000 aggregate principal amount of Notes (which, for this purpose, shall not include any Notes issued in consideration of any Converted Amount (as defined below) and is referred to as the "Minimum Offering") and a maximum of $10,000,000 aggregate principal amount of Notes (the "Maximum Offering"), with an option in favor of the Placement Agent and the Company to offer up to an additional $2,000,000 aggregate principal amount of Notes (the "Over-allotment," and together with the Maximum Offering, the "Maximum Amount") (such amount of Notes actually issued, the "Principal Loan Amount"). Upon a Qualified Financing (as defined in the Notes), a Sale of the Company (as defined in the Notes) or a Reverse Merger (as defined in the Notes), the Notes shall be subject to certain terms and conditions, in each case as defined and described in detail in the Notes; and WHEREAS, the Company desires to enter into this Agreement to issue and sell the Notes and the Subscriber desires to purchase the principal amount of Notes set forth on the signature page hereto on the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the promises and the mutual representations and covenants hereinafter set forth, the parties hereto do hereby agree as follows: 1 I.SUBSCRIPTION FOR NOTES AND REPRESENTATIONS BY SUBSCRIBER 1.1Subject to the terms and conditions hereinafter set forth, the Subscriber hereby irrevocably subscribes for and agrees to purchase from the Company that portion of the aggregate principal amount of the Principal Loan Amount authorized to be issued by the Company set forth on the signature page hereto (the "Subscriber Loan Amount") in the form of either (i) immediately available U.S. dollars in the amount of such Subscription Loan Amount or (ii) to the extent permitted by the Existing Notes, the conversion of the Converted Amount (as defined in the Memorandum) under the Existing Notes (as defined in the Note) equal, in aggregate principal amount plus accrued and unpaid interest to but not including such Closing Date, to such Subscription Loan Amount, each delivered by wire transfer to: Bank: ABA Number: Further Credit to Account Name: Account#: Final Beneficiary Recipient/Subacct: SEI/Subacct Number: Reference: Attention: U.S. Bank Trust N. A. 091000022 U.S. Bank and Trust Corp Trust Acct 180121167365 Paramount BioCapital/Pacific Beach 117567000 [Investor Name] Stefan Ronchetti 651-495-2148 (phone) 651-495-8087 (fax) Upon acceptance by the Placement Agent and the Company of subscriptions for an amount of Notes equal to at least the Minimum Offering, the Placement Agent and the Company shall have the right at any time thereafter, prior to the Offering Termination Date (as defined in Section 3.2), to effect an initial closing with respect to the Offering (the "Initial Closing").
